United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, New Windsor, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1076
Issued: November 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 17, 2017 appellant, through counsel, filed a timely appeal from a March 23, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty.
FACTUAL HISTORY
On March 23, 2015 appellant, then a 45-year-old lead transportation security officer, filed
an occupational disease claim (Form CA-2) alleging that she developed an emotional condition
that arose in the performance of duty on or about May 5, 2014. She described her condition as
depression, anxiety, panic, and post-traumatic stress disorder (PTSD). Appellant did not
specifically identify what caused her condition(s) other than noting “It was almost traumatic….”
She stopped work on September 4, 2014.
OWCP received a copy of a March 20, 2014 e-mail that appellant sent to New York State’s
Department of Labor regarding her application for unemployment benefits. Appellant alleged that
the employing establishment had retaliated against her for having filed an Equal Employment
Opportunity (EEO) complaint against a supervisor, which was protected activity. She indicated
that the denial of unemployment benefits was further retaliation, and that she had appealed her
termination from employment.
In a January 15, 2015 report, Dr. Joseph R. Agyemang, an internist, indicated that appellant
had been under his care since May 2014 for PTSD and anxiety. He noted that appellant followed
up with him and/or her therapist on a bi-weekly basis, and it was his opinion that appellant’s
medical conditions were the result of her work duties and environment, as well as the distress of
having been investigated and ultimately terminated by her employer.
By May 13, 2015 development letter, OWCP advised appellant of the type of factual and
medical evidence needed to establish her claim. It explained that the evidence she had submitted
was insufficient to establish that she was injured while in the performance of duty. OWCP
provided appellant a questionnaire for her completion and asked her to describe the employmentrelated incidents she believed contributed to her illness. It also asked her to provide witness
statements or evidence from anyone who could verify her allegations and explain how the incidents
had contributed to or caused her condition. Additionally, OWCP asked appellant if she had ever
received care for an emotional condition and to provide any and all medical records related to her
prior treatment for an emotional condition. It noted that the evidence suggested that appellant’s
health was possibly affected by having her job eliminated or being afraid that her job would be
eliminated. OWCP requested that appellant provide details as to whether her job was eliminated
and why this occurred. It also requested appellant to provide copies of all relevant documents, as
well as copies of any and all complaints or grievances filed and all relevant documents including
conclusions of fact-finders and final decisions, if available. Finally, OWCP instructed her to
provide a narrative medical report from her attending psychiatrist or clinical psychologist which
provided dates of examination and treatment, a history of injury, a detailed description of findings
and symptoms, results of psychological testing, diagnoses and clinical treatment
recommendations, and the physician’s opinion supported by a medical explanation regarding the
cause of her emotional condition. It afforded appellant 30 days to respond.

2

By separate letter also dated May 13, 2015, OWCP requested that the employing
establishment provide details related to appellant’s claim and whether they concurred with her
allegations.
In a June 14, 2015 statement, appellant indicated that she was removed from federal service
in retaliation of her August 9, 2013 good faith bullying complaint. Beginning August 11, 2013,
the employing establishment proceeded to question, surveil, and investigate appellant. Appellant
further stated that on November 29, 2013 the employing establishment proposed removing her
from service, thus triggering her emotional distress. The removal was effective January 30, 2014,
which also triggered anxiety and stress. Appellant further indicated that she appealed her
termination to the employing establishment’s Office of Professional Responsibility (OPR), and
she also applied for unemployment benefits. The employing establishment was initially able to
get unemployment benefits denied, which caused appellant to fall into depression, anxiety, and
stress. OPR’s appellate board (OAB) ordered appellant’s reinstatement. However, the employing
establishment was able to prolong her reinstatement through exhaustive appeals to the OAB. The
delay caused further stress, anguish, anxiety, and depression due to fear of financial ruin.
Appellant claimed to have lost 70 pounds and reported difficulty sleeping. Upon reinstatement,
refitting, and retraining, she experienced episodic bouts of anxiety which required time to compose
herself in the ladies room. Reporting to work brought on dread, fear, and anxiety on a daily basis.
Appellant also noted an incident when the employing establishment reportedly escorted a recently
terminated supervisor past her static position at work. This incident triggered uncontrollable
sobbing as the termination brought back all of her worst fears. Appellant stated that prior to her
termination, she had not suffered anxiety attacks, depression and/or PTSD. She also indicated that
she filed a grievance, submitted a written response to her proposed termination, subsequently
appealed her termination to OAB, and challenged the initial denial of unemployment benefits.
Appellant also reported having filed an EEO complaint.
On June 30, 2015 N.D., an employing establishment human resource specialist, provided
a chronology of events beginning with appellant’s proposed removal on November 29, 2013
through her return to duty on May 25, 2014.
OWCP also received a copy of the employing establishment’s February 28, 2014 response
to appellant’s request for review of her termination by OPR. There was also a copy of the
employing establishment’s undated request for reconsideration of OPR’s April 2, 2014 decision
reinstating appellant. Appellant’s union representative filed an April 17, 2014 response in
opposition to the employing establishment’s request for reconsideration.
Lastly, OWCP received a copy of an April 17, 2014 decision from the State of New York
Unemployment Insurance Appeal Board, which overruled the initial determination and awarded
appellant unemployment benefits. The decision noted that appellant was discharged on
January 10, 2014 for making a false statement, failing to cooperate in an agency investigation,
failing to follow instructions, and leaving her post without authorization. However, the
Administrative Law Judge found that, based upon appellant’s credible, undisputed testimony, she
did not make a false statement, fail to cooperate in an agency investigation, fail to follow
instructions, or leave her post without authorization. It concluded that appellant did not commit
misconduct, and therefore, her employment did not end under disqualifying circumstances. As
such, appellant was entitled to unemployment benefits.

3

By decision dated October 16, 2015, OWCP denied appellant’s emotional condition claim,
finding that she failed to establish a compensable employment factor as the cause of her claimed
condition(s). It explained that the November 29, 2013 notice of proposed removal was an
administrative/personnel matter, and appellant failed to demonstrate error or abuse on the part of
the employing establishment. OWCP also found that she failed to substantiate her claim that she
was removed from federal service in retaliation for having filed a complaint due to bullying.
On May 24, 2016 counsel timely requested reconsideration. He submitted psychotherapy
treatment notes covering the period September 21, 2015 through March 8, 2016, and a March 23,
2016 report from appellant’s psychologist, Dr. Martin Ogulnick, Ph.D. Dr. Ogulnick diagnosed
major depression, single episode -- severe. In his March 23, 2016 report, he indicated that his
initial treatment notes from September 21, 2015 clearly explained that appellant’s psychiatric
condition was totally caused by her workplace conditions, which included being wrongfully
terminated after accusations of misconduct that were not true and never proven. Dr. Ogulnick
further explained that appellant’s supervisors unreasonably bullied her, made unfounded
accusations, treated her prejudicially, and oftentimes with loud yelling behavior. This ongoing
mistreatment led her finally to become severely depressed and anxious and unable to continue to
work due to these symptoms. Dr. Ogulnick advised that prior to the series of events at her job
appellant was happy, content with her life and her job, and functioning well in all areas of her life.
By decision dated March 23, 2017, OWCP denied modification of its October 16, 2015
decision. It found that appellant had not met her burden of proof to establish that she was
wrongfully terminated or that the employing establishment bullied/harassed her.
LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, the claimant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing an emotional condition or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the emotional condition is causally
related to the identified compensable employment factors.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability is deemed compensable.4
However, disability is not compensable when it results from factors such as an employee’s fear of

3

See Kathleen D. Walker, 42 ECAB 603 (1991).

4

Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976).

4

a reduction-in-force, or frustration from not being permitted to work in a particular environment,
or hold a particular position.5
An employee’s emotional reaction to administrative or personnel matters generally falls
outside FECA’s scope.6 Although related to the employment, administrative and personnel
matters are functions of the employer rather than the regular or specially assigned duties of the
employee.7 However, to the extent the evidence demonstrates that the employing establishment
either erred or acted abusively in discharging its administrative or personnel responsibilities, such
action will be considered a compensable employment factor.8
Perceptions and feelings alone are not compensable. To establish entitlement to benefits,
a claimant must establish a basis in fact for the claim by supporting her allegations with probative
and reliable evidence.9 When the matter asserted is a compensable factor of employment and the
evidence of record establishes the truth of the matter, OWCP must base its decision on an analysis
of the medical evidence.10
ANALYSIS
The Board finds that this case is not in posture for decision.
Initially, the Board finds that appellant did not specifically attribute her claimed emotional
condition to her regular or specially assigned duties as a lead transportation security officer or any
other requirement imposed by the employment. Since she has not raised an allegation under Cutler
there are no Cutler allegations to address.11
Rather, the essence of appellant’s complaint is that the employing establishment retaliated
against her for having filed an EEO complaint in August 2013, and the retaliation ultimately led
to her wrongful removal from employment in January 2014. Appellant further alleged that
following her removal, the employing establishment improperly sought to deny her unemployment
compensation and delayed the process of her reinstatement.
In Thomas D. McEuen,12 the Board held that an employee’s emotional reaction to
administrative actions or personnel matters taken by the employing establishment is not covered
5

Lillian Cutler, id.

6

Andrew J. Sheppard, 53 ECAB 170, 171 (2001); Matilda R. Wyatt, 52 ECAB 421, 423 (2001).

7

David C. Lindsey, Jr., 56 ECAB 263, 268 (2005).

8

Id.

9

Supra note 3.

10

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299, 305 (1996).
11

See supra note 4.

12

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

5

under FECA as such matters pertain to procedures and requirements of the employer and do not
bear a direct relation to the work required of the employee. The Board further held, however, that
coverage under FECA would attach if the factual circumstances surrounding the administrative or
personnel action established error or abuse by the employing establishment superiors in dealing
with the claimant.13 Absent evidence of such error or abuse, the resulting emotional condition
must be considered self-generated and not employment generated. In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.14
Appellant made specific allegations of error and abuse regarding administrative and
personnel actions with regard to administrative discipline following her complaint of bullying in
August 2013. Appellant alleged that the employing establishment acted unreasonably in walking
an employee who had just been terminated past her work location causing her to relive her own
removal from employment. The Board finds that this act was not unreasonable, and thus does not
constitute a compensable factor of employment. Rather, this act pertains to procedures and
requirements of the employer and did not bear a direct relation to the work required of the
employee.
Appellant also alleged that the employing establishment proceeded to question, surveil,
and investigate her, which ultimately led to her dismissal. According to the chronology provided
by the employing establishment, it issued a proposed removal on November 29, 2013, followed
by a January 10, 2014 notice of decision to remove appellant from her employment. On April 2,
2014 OAB issued a decision reinstating appellant. Following the order of reinstatement the
employing establishment appealed. Within its request for reconsideration it asserted that OAB
had erred in finding that the employing establishment had not established that appellant had made
a false statement; erred in finding that the employing establishment incorrectly stated that appellant
failed to follow instructions to provide documentation in support of her bullying claim; and had
erred in finding that the employing establishment had failed to prove that appellant failed to follow
instructions as it had not proven that she left her post without permission. On April 24, 2014 OAB
denied the request for reconsideration upholding its prior findings adverse to the employing
establishment. Appellant ultimately resumed work on May 25, 2014. She alleges that the
administrative removal process triggered her emotional distress.
In addition, during the removal process appellant filed a claim for unemployment benefits
with the State of New York. The employing establishment contested her unemployment claim.
Following an initial denial of unemployment benefits the State of New York Unemployment
Insurance Appeal Board overruled the denial and awarded appellant unemployment benefits,
noting in its decision that based on appellant’s credible and undisputed testimony she had not made
a false statement as alleged, nor did she fail to cooperate in an agency investigation, fail to follow
instruction, or leave her post without authorization. It concluded that she had not committed
misconduct.

13

See William H. Fortner, 49 ECAB 324 (1998) and Ruth S. Johnson, 46 ECAB 237 (1994).

14

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

The Board thus finds that appellant has established a compensable factor with regard to
error by the employing establishment in the disciplinary process following her complaint of
bullying. The evidence of record supports that they unreasonably removed appellant from her
employment as an act of discipline and unreasonably sought to deny her claim for unemployment
compensation. Both the findings of the OAB and the Administrative Law Judge in the
unemployment insurance appeal support that the employing establishment committed error by
removing appellant from her employment position and in denying her claim for unemployment
benefits.
The Board has previously considered whether an administrative finding that the employing
establishment acted improperly in a disciplinary matter established a compensable factor of
employment. In C.J.,15 the employee claimed an emotional condition after being placed on
emergency leave without pay following an incident in which a six-year-old girl on a bicycle
collided with the postal vehicle in which she was delivering mail. Following placement on
emergency leave without pay the employee appealed and the matter went to arbitration. In citing
to numerous defects in the statements by witnesses for the employing establishment, the arbitrator
noted that if properly investigated the notice of removal should never had been issued. In T.G.,16
the employee claimed an emotional condition as a result of issuance of a notice of removal and
then the reduction of the punishment to a 105-day suspension without pay. The employee
submitted an arbitrator’s decision reducing the suspension to seven days, finding that the
employing establishment’s response to the employee’s misconduct was excessive. The Board
found that the employee established a compensable factor of employment. The record established
that, although the employee’s actions were worthy of discipline, the arbitrator found that the notice
of removal was inappropriate as the employee had no prior disciplinary action in his record and
the employing establishment did not establish two of the charges against the claimant.17 In R.G.,18
the employing establishment indefinitely suspended the employee for filing a false tax return and
fraudulent bankruptcy petition. However, the arbitrator found that the suspension was premature
as the tax investigation was still in process. The Board found that the decision by the arbitrator
constituted sufficient evidence to establish the employing establishment erred in prematurely
suspending the employee from work as there was no evidence of record that the employee had
committed fraud at the time he was suspended. Accordingly, the Board found that the claimant
established a compensable factor of employment pertaining to error in the administrative action of
his suspension.19 In Prentis Rucker, Jr.,20 the arbitrator found that the employing establishment
improperly issued the claimant a letter of warning; and the Board determined that he established a
compensable factor of employment.

15

C.J., Docket No. 14-16 (issued October 21, 2014).

16

Docket No. 11-1176 (issued December 22, 2011).

17

Id.

18

R.G., Docket No. 10-947 (issued April 25, 2011).

19

Id.

20

Docket No. 05-1843 (issued January 20, 2006).

7

The Board finds that the administrative discipline and the subsequent actions by the
employing establishment were unreasonable. Accordingly, the Board finds that appellant has
established a compensable factor of employment.
As appellant has established a compensable factor of employment, OWCP must review the
medical evidence. After such further development as deemed necessary, OWCP shall issue a
de novo decision in this case.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 23, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

